           Case 1:19-cr-00166-VEC Document 175 Filed 04/17/20 Page 1 of 1




                                -----------------------------------------------------------------------------------------------------------------



                   11 BROADWAY, SUITE 715                                               NEW YORK, NEW YORK 10004
                        Tel. (212) 344-5180                                             www.criminal-defense.nyc

MEMO ENDORSED                                                                                                                                       April 16, 2020
  The Honorable Valerie E. Caproni
  U.S. District Court Judge
  Southern District of New York                                                                                                            USDC SDNY
  40 Foley Square                                                                                                                          DOCUMENT
  New York, New York 10007                                                                                                                 ELECTRONICALLY FILED
                                                                                                                                           DOC #:
  VIA ECF                                                                                                                                  DATE FILED: 4/17/2020

         Re:     United States v. Patrick Avila, et al., 19-cr-166 (VEC)

  Dear Judge Caproni,

          I am CJA counsel to Leon Smalls in the above-captioned matter. I write to respectfully
  request an adjournment of Mr. Smalls’ sentencing, currently scheduled for April 29 at 2:30 P.M. This
  application is made with the consent of the government.
          Both parties have already submitted their memoranda and the pre-sentencing report is
  complete. However, my client wishes to write to Your Honor (and/or speak at sentencing) and I
  have been unable to meet with him to prepare for that in light of the current protocols. Also, in light
  of the virus situation, it seems unlikely that an in-person sentencing hearing will be possible for all
  parties less than two weeks from now. As such, we respectfully request an adjournment of
  approximately 45 days, or until a date the Court deems fit and convenient. Thank you.


                                                                                                   Respectfully submitted,
                                                                                                   ______________/s/__________________
                                                                                                   Matthew Galluzzo
                                                                                                   Counsel for Leon Smalls
  Cc:                                       Application GRANTED. The                                                                          SO ORDERED.
                                            sentencing hearing for Mr. Smalls
  AUSA Jamie Bagliebter                     is adjourned to June 10, 2020, at
                                            2:00 p.m.
                                                                                                                                                                     4/17/2020
                                                                                                                                              HON. VALERIE CAPRONI
                                                                                                                                              UNITED STATES DISTRICT JUDGE
